Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.
Response to Arguments
Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive. 
Applicant argues that the claims are not directed to an abstract idea. The Examiner disagrees. The claims are directed to  (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** . A user of the recited claims is provided instructions to be followed based on information matched in a database. The recited claims also involve instructing a user to provide payment based on sensor analysis of a person and/or package. Accordingly, the claims are directed to Certain Methods Of Organizing Human Activity.
Applicant appears to equate the ability to make payments as evidence of a practical application. The Examiner disagrees with Applicant’s assertions. If a claim recites a judicial exception, the next step is to determine whether the recited judicial exception is integrated into a practical application of that exception by: 
(a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and 
(b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception.
In the instance application, the additional elements, non-transitory computer readable medium to perform the recited functionality, electronic notification apparatus, physical object, remote server computer, image capture device, database, a processor; a speaker coupled to the processor and an input element, use a computer as a tool to perform an abstract idea. 
Furthermore, adding one abstract idea to another abstract idea, such as eCommerce, does not render the claim non-abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract’’); see also Manual of Patent Examining Procedure (“MPEP”) § 2106.04(1D (9th Ed., Rev. 10.2019, June 2020) (“During examination, examiners should apply the same eligibility analysis to all
claims regardless of the number of exceptions recited therein”). Thus, we determine that the abstract idea, viewed as one overarching abstract idea or combination of abstract ideas, is not integrated into a practical application. 
Applicant merely asserts that the claims are directed to significantly more than the judicial exception without applying any evidence or analysis. Further, as of the most recent office action, the Examiner did not make any findings related to well understood, routine and conventional language, therefore, no Berkheimer analysis or evidence is required. 
Applicant’s claimed invention does not improve the technology involved, but uses technology to “receive object data”, “determine that the interaction data matches previously generated interaction data”, ”obtain a real credential associated with the payment token and obtains authorization for the interaction using the real credential”…etc. The claimed invention at most uses existing technology to assist the users to make more informed decisions. The technology of the claimed invention would be no different than providing a person with information on expected packages and receiving information about the packages/carriers/retailers that arrive at a door. 
Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained. 
103
Applicant argues that the cited references do not teach the newly added claim language. The Examiner disagrees. The cited portions of Child plainly teach the interaction data including one or more of a  delivery service identifier associated with the resource provider (see para. 93, “…Additionally or alternatively, detection module 515 may identify a retailer or a delivery organization associated with the tracking number, compare the tracking number to a remote tracking number database associated with the retailer or the delivery organization, and identify a match between the tracking number associated with the email delivery confirmation and at least one tracking number associated with the remote tracking number database.”). Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-7 and 9-14 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite receiving, determining and initiating limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations, receiving, determining and initiating under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than recited, electronic notification apparatus, physical object, remote server computer, database, a processor; a speaker coupled to the processor; an input element and a non-transitory computer readable medium nothing in the claim element precludes the step from practically being certain methods of organizing human activity.  Accordingly the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, electronic notification apparatus, physical object, remote server computer, database, image capture device, a processor; a speaker coupled to the processor; an input element and a non-transitory computer readable medium. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (non-transitory computer readable medium, electronic notification apparatus, physical object, remote server computer, image capture device, database, a processor; a speaker coupled to the processor; an input element)
iv. Generally linking the use of the judicial exception to a particular technological environment or field of use, -(physical object)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: merely uses a computer as a tool to perform an abstract idea and generally linking the use of the judicial exception to a particular technological environment or field of use.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
The dependent claims further narrow the abstract idea and do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly the claims 1-3, 6-7 and 9-14 and 17-20 are not patent eligible.	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation, “a payment token is stored in the secure data element of electronic notification apparatus.” It is what Applicant is referring to as a secure data element. For the purposes of Examination, the Examiner is interpreting having a payment token in order to pay for an item upon delivery as meeting the limitations of the claim. Appropriate Correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 9-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Child U.S. Pre-Grant Publication No. 2017/0220872 in view of Whitehouse WO 2015199978 A1
As per Claims 1 and 11-12, Child teaches:
a processor (see para. 40 and 60);
a speaker coupled to the processor (see para. 40 and 60);
an input element for inputting data into the electronic notification apparatus; and a non-transitory computer readable medium coupled to the processor, the non-transitory computer readable medium comprising code executable by the processor for implementing a method comprising (see para. 40 and 60): 
receiving, by an electronic notification apparatus mounted on a building structure (see para. 63), and being in proximity to a physical object, object data (see para. 74), wherein the object data comprises interaction data for an interaction between a user and a resource provider providing the physical object (see para. 90 and 93)
determining, by the electronic notification apparatus; 
that the interaction data matches previously generated interaction data stored in a database (see para. 93); and
responsive to determining that the interaction data matches the previously generated interaction data, automatically initiating, by the electronic notification apparatus, a communication comprising information regarding the physical object (see para. 20, 74 and 93);
 the interaction data including one or more of a name associated with a product that
corresponds to the physical object, a product identifier for the physical object, a resource provider identifier associated with the resource provider, a resource provider account number associated with the resource provider, a transaction amount associated with a transfer of the physical object to the user, or a delivery service identifier associated with the resource provider (see para. 93, “…Additionally or alternatively, detection module 515 may identify a retailer or a delivery organization associated with the tracking number, compare the tracking number to a remote tracking number database associated with the retailer or the delivery organization, and identify a match between the tracking number associated with the email delivery confirmation and at least one tracking number associated with the remote tracking number database.”)
Child does not explicitly teach the information comprises: 
a payment token and an amount associated with the physical object to a remote server computer to complete transfer of the physical object to the user.
Whitehouse describes providing a payment token and an amount associated with a physical object being delivered (see para. 29 and 10)
Since each individual element and its function are shown in the prior art, albeit shown in separate embodiments, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the payment token and an amount associated with the physical object of Whitehouse for the information of Child. Further, the simple substitution for one known element for another producing a predictable result renders the claim obvious.
 Whitehouse further teaches wherein the remote server computer obtains a real credential associated with the payment token and obtains authorization for the interaction using the real credential (see para. 46). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Child to include the teachings of Whitehouse to provide specific levels of ease of use to users without access to financial institutions, as taught by Whitehouse. 
As per Claims 2 and 13, Child in view of Whitehouse teach the method of claim 1 as described above. Child further teaches wherein the electronic notification apparatus is an electronic doorbell apparatus (see para. 56 and 93).
As per Claims 3 and 14, Child in view of Whitehouse teach the method of claim 1 as described above. Child further teaches wherein the electronic notification apparatus comprises an image capture device, and the method further comprising (see para. 56 and 93): capturing an image of a machine readable code on the physical object by the image capture device, the machine readable code encoding or providing access to the object data (see para. 63).
As per Claim 6, Child in view of Whitehouse teach the method of claim 1 as described above. Child further teaches wherein the electronic notification apparatus is a doorbell apparatus (see para. 51 and 64).
As per Claim 8, Child in view of Whitehouse teach the method of claim 1 as described above. Child further teaches wherein the physical object is a package (see para. 18).
As per Claim 10, Child in view of Whitehouse teach the method of claim 9 as described above. Child does not explicitly teach the limitation taught by Whitehouse a payment token is stored in the electronic notification apparatus (see para. 29 and 10). The motivation is the same as opined above. 
As per Claim 17, Child in view of Whitehouse teach the method of claim 9 as described above. Child further teaches by a user wherein the input element is in a form of a single button (see para. 80 and 84).
As per Claim 18, Child in view of Whitehouse teach the method of claim 1 as described above. Child further teaches by a user further comprising a housing enclosing the processor and the non-transitory computer readable medium, and wherein the speaker is external to the housing (see para. 126).
As per Claim 19, Child in view of Whitehouse teach the method of claim 1 as described above. Child further teaches by a user further comprising a housing, and the input element on the housing, the input, element being in a form of a single button (see para. 80 and 84).
As per Claim 20, Child in view of Whitehouse teach the method of claim 9 as described above. Child further teaches wherein a front face of the electronic notification apparatus includes only one button (see para. 80 and 84).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Child U.S. Pre-Grant Publication No. 2017/0220872 in view of Whitehouse WO 2015199978 A1
As per Claim 7, Child in view of Whitehouse teach the method of claim 1 as described above. Child does not explicitly teach communicating by a user computer with a resource provider computer operated by the resource provider to request shipment, of the physical object. Official Notice is taken that a user, using a computer to request shipment of a package is old and well known in the art of e-commerce. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Child and Whitehouse to include the teachings of Official Notice to provide specific levels of ease of hopping to a user. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628